                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION


                               JUDGMENT IN A CIVIL CASE

                            UNITED STATES DISTRICT COURT

                                                     )
In the Matter of the Complaint of                    )
BRANSON DUCK VEHICLES, LLC as                        )
Owner and; RIPLEY ENTERTAINMENT,                     )
INC., as Owner pro hoc vice of the STRETCH           )      Consolidated
DUCK 07 for Exoneration from or Limitation           )      Case Nos. 6:18-cv-03339-MDH
Of Liability                                         )      6:19-cv-05006-MDH
                                                     )
                                                     )

       Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

X      Decision by Court. This action came to determination before the Court. The issues have
       been determined and a decision has been rendered.

It is THEREFORE ORDERED and ADJUDGED:

The Court ORDERS that Ride the Ducks International’s complaint in admiralty is dismissed for
lack of standing.

The Court finds Table Rock Lake is not subject to admiralty jurisdiction for
purposes of invoking the Limitation of Liability Act as it is not a navigable waterway under the
binding precedent of this Circuit. The Court finds the Limitation Plaintiffs’ complaints should be
and hereby are dismissed.
The Court denies the Motion to Exclude the Opinions of John Cameron, Claude
Harris, James Hall, and Michael Donelon. (Doc. 189). The Court also denies the Motion to Strike
the Affidavits of Sam Barr and Robert Hathaway. (Doc. 191).

The Court ORDERS these consolidated cases, and each of them, dismissed.

IT IS SO ORDERED.

December 2, 2019                                       Paige Wymore-Wynn
Date                                                 Clerk of Court

Entered on: November 27, 2019                          s/Linda Howard_____
                                                     (By) Deputy Clerk



        Case 6:18-cv-03339-MDH Document 317 Filed 12/02/19 Page 1 of 1
